UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson A. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 voice: (402) 397-4700fax: (402) 397-8617www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Pages 3 – 4 Period from January 1, 2014 through June 30, 2014 Exhibit 2 Selected Historical Financial Information Pages 5 – 6 Pages 7 – 8 Expense Example Page 9 Allocation of Portfolio Holdings Pages 10 – 24 Financial Statements Pages 25 – 32 Additional Disclosures IMPORTANT NOTICES Must be preceded or accompanied by a Prospectus. Opinions expressed herein are those of Edson L. Bridges III and are subject to change.They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general.The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization.You cannot invest directly in a specific index. Earnings growth for a Fund holding does not guarantee a corresponding increase in market value of the holding or the Fund. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk.Principal loss is possible.Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. This page has been intentionally left blank. July 11, 2014 Dear Shareholder: Bridges Investment Fund had a total return of 5.32% in the second quarter of 2014, which bettered the 5.23% total return for the S&P 500 and the 5.13% total return for the Russell 1000 Growth Index over the same period.For the twelve month period ended June 30, 2014, the Fund had a total return of 27.18% versus 24.61% for the S&P 500 and 26.92% for the Russell 1000 Growth Index.For the three year period ended June 30, 2014, the Fund had an average annual total return of 16.09% versus 16.58% for the S&P 500 and 16.26% for the Russell 1000 Growth Index.For the five year period ended June 30, 2014, the Fund had an average annual total return of 16.86% versus 18.83% for the S&P 500 and 19.24% for the Russell 1000 Growth Index.For the ten year period ended June 30, 2014, the Fund had an average annual total return of 6.60% versus 7.78% for the S&P 500 and 8.20% for the Russell 1000 Growth Index.The Fund’s expense ratio is 0.87%. Performance data quoted represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance stated above.Performance data current to the most recent month end may be obtained by calling 866-934-4700. During the second quarter, we trimmed Apple, Cognizant, and Qualcomm, and added to Celgene, Las Vegas Sands, Perrigo, and Valeant Pharmaceuticals. U.S. equities moved higher in the second quarter and posted generally positive returns.The S&P 500 finished the quarter near an all-time high.Higher stock prices were supported by positive corporate earnings in the first half of the year, and by declining interest rates. Stocks are trading close to our estimate of fair value, but we believe the equity returns could track the trajectory of corporate earnings over the next several years.We remain constructive on the outlook for continued corporate profit growth. We believe the Fund’s portfolio holdings are attractively valued.The Fund’s portfolio ended the second quarter trading at 16.2x estimated 2014 earnings and 15.05x estimated 2015 earnings.The Fund’s companies are estimated to grow their earnings at 12-13% annually over the next three to five years, versus consensus earnings growth of 6-7% for the S&P 500. Shareholder Letter July 11, 2014 We expect increased equity market volatility during the second half of 2014, but we remain constructive on the longer term outlook for both U.S. stocks in general and the Fund’s portfolio. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer - 2 - Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2, 2014 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Altria Group, Inc. Apple, Inc.(1) Biogen Idec, Inc. BlackRock, Inc. Celgene Corp. Celgene Corp.(2) Chicago Bridge & Iron Co. N. V. Cognizant Technology Solutions(3) Comcast Corp. – Class A Special Continental Resources, Inc. DaVita Healthcare Partners, Inc. The Walt Disney Co. eBay, Inc. Ecolab, Inc. Gilead Sciences, Inc. Google Inc. – Class C(4) Johnson & Johnson JPMorgan Chase & Co. Las Vegas Sands Corp. MasterCard, Inc.(5) McDonald’s Corp. Perrigo Company Plc Philip Morris International, Inc. Priceline Group, Inc. Schlumberger Ltd. Union Pacific Corp.(6) Valeant Pharmaceuticals International, Inc. Received 63,000 Shares in a 7-for-1 Stock Split on June, 6, 2014 Received 22,000 Shares in a 2-for-1 Stock Split on June 25, 2014 Received 12,000 Shares in a 2-for-1 Stock Split on March 7, 2014 Received 4,000 shares in a 1-for-1 Stock Spin-Off on April 2, 2014 Received 72,000 shares in a 10-for-1 Stock Split on January 21, 2014 Received 27,000 shares in a 2-for-1 Stock Split on June 6, 2014 - 3 - Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 1, 2, 2014 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Accenture PLC – Class A — Allergan, Inc. — Apple, Inc. Caterpillar, Inc. Cognizant Technology Solutions – Class A Cognizant Technology Solutions – Class A EMC Corp. — MasterCard, Inc. QUALCOMM, Inc. Valmont Industries, Inc. — Waters Corp. — - 4 - Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
